Motion for an enlargement of time and for leave to dispense with printing granted only insofar as to extend the appellant’s time to serve and file the record on appeal and appellant’s points to and including January 3, 1961, with notice of argument for the February 1961 Term of this court, said appeal to be argued or submitted when reached. Respondents’ points are to be served and filed on or before January 18, 1961. In all other respects, the motion is denied. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.